                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CHARMAR JO MONN WILLIAMS,
                                  11                                                      Case No. 16-04845 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         THE STATE OF CA DEPT. OF
                                  14
                                         CORRECTIONS, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against prison officials at the Salinas Valley State Prison
                                  20   (“SVSP”). On January 4, 2017, the Court dismissed the complaint with leave to amend to
                                  21   attempt to correct certain deficiencies. (Docket No. 8.) Plaintiff’s subsequent first and
                                  22   second amended complaints were also deficient and dismissed with leave to amend. (See
                                  23   Docket Nos. 21, 27.) Plaintiff was granted one final opportunity to file a third amended
                                  24   complaint to attempt to state sufficient facts to state a cognizable § 1983 claim. (Docket
                                  25   No. 27 at 2.) Plaintiff’s third amended complaint is now before the Court for an initial
                                  26   review. (Docket No. 30, hereafter “TAC.”)
                                  27   ///
                                  28
                                   1                                           DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Plaintiff claims the door to his cell had a defect which was known by staff, and that
                                  16   although he made requests for work orders to fix the door, “nothing was done at all.”
                                  17   (TAC at 3.) Plaintiff claims that on October 27, 2015, Defendant Ayose “was not paying
                                  18   attention” such that his left leg became crushed in the cell door. (Id.) Plaintiff claims he
                                  19   need physical therapy and that he has pain in his leg and back. (Id.) Plaintiff indicates that
                                  20   he has not exhausted his administrative appeals, stating that the first formal level “was sent
                                  21   back saying [I] did not file myself.” 1 (Id. at 2.) Nevertheless, if the court determines that
                                  22   a claim is, “on its face,” frivolous, malicious, fails to state a claim, or seeks monetary relief
                                  23   from a defendant who is immune from such relief, the claim may be dismissed without
                                  24   first requiring exhaustion. See 42 U.S.C. § 1997e(c)(2).
                                  25

                                  26   1
                                        Plaintiff indicated “No” to the question “Is the last level to which you appealed the
                                  27   highest level of appeal available to you?” (TAC at 2, section E.) Plaintiff explains in the
                                       next section that he did not understand the grievance procedure. (Id., section F.)
                                  28                                                   2
                                   1          The Constitution does not mandate comfortable prisons, but neither does it permit
                                   2   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a
                                   3   prisoner receives in prison and the conditions under which he is confined are subject to
                                   4   scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                   5   The Eighth Amendment imposes duties on prison officials to provide all prisoners with the
                                   6   basic necessities of life such as food, clothing, shelter, sanitation, medical care and
                                   7   personal safety. See Farmer, 511 U.S. at 832; DeShaney v. Winnebago County Dep’t of
                                   8   Social Servs., 489 U.S. 189, 199-200 (1989); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th
                                   9   Cir. 1982). A prison official violates the Eighth Amendment when two requirements are
                                  10   met: (1) the deprivation alleged must be, objectively, sufficiently serious, Farmer v.
                                  11   Brennan, 511 U.S. 825, 834 (1994) (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)),
                                  12   and (2) the prison official possesses a sufficiently culpable state of mind, id. (citing
Northern District of California
 United States District Court




                                  13   Wilson, 501 U.S. at 297).
                                  14          Here, the only defendant named by Plaintiff is Officer Ayose, who was in the
                                  15   building tower control at the time of the incident. Even if the Court assumes that a
                                  16   defective cell door is an objectively, sufficiently serious safety concern, Plaintiff fails to
                                  17   show that Defendant Ayose had a sufficiently culpable state of mind. Specifically, there is
                                  18   no allegation that Defendant Ayose was personally aware that Plaintiff’s cell door was
                                  19   defective and that he acted with deliberate indifference with respect to Plaintiff’s safety.
                                  20   Rather, Plaintiff alleges that Defendant Ayose “was not paying attention,” which is
                                  21   negligence at best. (TAC at 3.) However, neither negligence nor gross negligence will
                                  22   constitute deliberate indifference. See Farmer, 511 U.S. at 835-37 & n.4; see also Estelle,
                                  23   429 U.S. at 106 (establishing that deliberate indifference requires more than negligence).
                                  24   A prison official cannot be held liable under the Eighth Amendment for denying an inmate
                                  25   humane conditions of confinement unless the standard for criminal recklessness is met,
                                  26   i.e., the official knows of and disregards an excessive risk to inmate health or safety. See
                                  27   Farmer, 511 U.S. at 837. As mentioned above, there is no allegation that Defendant Ayose
                                  28                                                   3
                                   1   knew of and disregarded an excessive risk to Plaintiff’s safety. Accordingly, Plaintiff fails
                                   2   to state a claim against Defendant Ayose.
                                   3            The Court advised Plaintiff that a third amended complaint would be his final
                                   4   opportunity to attempt to state sufficient facts to support a cognizable claim under § 1983.
                                   5   (Docket No. 27 at 2.) Accordingly, no further leave to amend shall be granted.
                                   6

                                   7                                                CONCLUSION
                                   8            For the foregoing reasons, this action is DISMISSED with prejudice for failure to
                                   9   state a claim upon which relief may be granted. See 28 U.S.C. § 1915A(b)(1),(2). The
                                  10   Clerk shall terminate any pending motions and close the case.
                                  11            IT IS SO ORDERED.
                                  12            11/13/2018
                                       Dated: _____________________                         ________________________
Northern District of California
 United States District Court




                                                                                            EDWARD J. DAVILA
                                  13
                                                                                            United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\EJD\CR.16\04845Williams_dism(ftsac)
                                  26

                                  27

                                  28                                                    4
